Title: From Thomas Jefferson to Hugh Lennox, 13 June 1806
From: Jefferson, Thomas
To: Lennox, Hugh


                        
                            Sir
                            
                            Washington June 13. 06.
                        
                        I must intreat your pardon for troubling you with a small private commission which I do not possess the means
                            of getting otherwise executed.   The difficulty of being supplied with fresh fruit at this place, and still more at
                            Monticello where I pass the warm season, has led to the habitual use of it’s best substitute, called Syrop of punch, or
                            sometimes Center, which I believe is merely a mixture of lemon juice, sugar & fine spirit in such exact proportions,
                            that the addition of water only makes it good punch. but the dealers in this have got so much into the habit of buying the
                            decaying fruit (because it is cheaper) to make it, that it is rarely now to be found of drinkeable quality. I am told that
                            Jamaica is the only island at which this mixture is prepared, & certainly the quality of their spirit enables them to
                            furnish it better than any other. my annual consumption of it is about 40. gallons, and the object of the present
                            application to you is to have me furnished with about this quantity, once a year, either in bottles or casks, whichever
                            will be least troublesome to you. the former would be safest against adulteration by the way. I presume you have some
                            commercial connexion here to whom I could pay the amount for your use. the particular season of the year for the supply
                            might depend on the best season for fresh fruit, or on your own convenience in any other respect. the most convenient port
                            is Richmond or Alexandria, but the Collector of any port, if addressed to him, will recieve & forward it to me. I must
                            again repeat that I am urged to ask this trouble from you, by the inability otherwise to get the supply. with my apologies
                            therefore I pray you to accept my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    